Citation Nr: 1818018	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.Entitlement to service connection for asthma, due to exposure to smoke, gas, lead paint, paint thinner, and asbestos.

2.  Entitlement to service connection for a chronic obstructive pulmonary disease, obstructive sleep apnea, and asbestosis, all due to exposure to smoke, gas, lead paint, paint thinner, and asbestos.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded the matter in October 2015 and September 2016 for further development.  On remand the Veteran was given a new VA examination and the RO issued a Supplemental Statement of the Case, which adjudicated the claim on the merits.  The Board is satisfied that there has been substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  Therefore, the Board will proceed in considering this claim on the merits.  

The record reflects that additional evidence pertaining to the issues on appeal have become associated with the claims file since the issuance of the latest Supplemental Statement of the Case (SSOC) in April 2017.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2012).  This applies in cases where a substantive appeal is received after February2, 2013, which is the case here.  In this instance, the Veteran did not waive consideration of the additional information by the AOJ in correspondence.  The Board is thus able to consider the additional evidence in the first instance.  See 38 C.F.R. §§ 19.38 (b)(3), 20.1304(c)(2017).

The issues on the title page have been recharacterized to more accurately reflect the Veteran's claims.  

The issue of service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).

FINDINGS OF FACT

1.  The Veteran's chronic obstructive pulmonary disease (COPD) was not shown during active service and the weight of the evidence fails to establish that the Veteran's COPD is etiologically related to his active service.  

2.  The Veteran's obstructive sleep apnea (OSA) was not shown during active service, and the weight of the evidence fails to establish that the Veteran's OSA is etiologically related to his active service.  

3.  There is no competent evidence that the Veteran has or had asbestosis at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for OSA have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for asbestosis have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran in substantiating his claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided the required notice in the October 2010, February 2011, December 2011, and January 2014 letters.  Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notice obligations. 

The VCAA also imposes obligations on the VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.§§ 5103, 5103A (2014).  In this case, the Veteran was provided notice letters in October 2010, February 2011, December 2011, and January 2014 informing him of both his obligations and the VA's obligations.  The Board finds that all necessary assistance has been provided to the Veteran.  

The duty to assist also requires that when a VA examination is conducted it must be adequate.  The Veteran underwent VA examinations and the Veteran's file was reviewed by VA experts for nexus opinions.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's medical history, recorded current complaints, and rendered appropriate diagnosis and opinions consistent with the total evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II.  Service Connection Claim

The Veteran seeks service connection for a respiratory disorder to include asthma, COPD, OSA, and asbestosis due to exposure to smoke, gas, lead based paint, and asbestos.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013)  ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology." (citing  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  

The Board notes that asthma, COPD, OSA, are not recognized as chronic diseases, nor are they encompassed by a broader-listed chronic disability. 38 C.F.R. § 3.309(a).  Because these disabilities are not recognized chronic disabilities, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology are inapplicable in this particular case.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A. Factual Background

The Veteran seeks service connection for a respiratory disorder, to include asthma, COPD, OSA, and asbestosis, which he attributes to exposure to smoke, gas, lead based paint, paint thinner, and asbestos during his active service.  During his June 1961 enlistment examination, the Veteran's lungs and chest were considered normal upon clinical evaluation.  In November 1964, at separation, the Veteran also had a normal lung and chest examination.  Thirty years after separation from service, in December 1994, the Veteran was diagnosed with acute bronchial asthma .  See Private Treatment Record, Bluefield Regional Medical Center.  In February 1996, the Veteran was assessed with severe airway obstruction. 

In December 2001, the Veteran underwent a polysomnogram which revealed obstructive sleep apnea (OSA) syndrome.  See Private Treatment Record, Bluefield Regional Medical Center.  The Veteran was diagnosed with OSA in 2005, which was confirmed by a sleep study.  See Private Treatment Record, Bluefield Pulmonary Consultants received on March 7, 2011.  

In April 2007, the Veteran presented to the emergency room for complaint of shortness of breath and was assessed with acute exacerbation of asthmatic bronchitis.  See Private Treatment Record, Bluefield Regional Medical Center.  

The Veteran's private treatment records from 2010 indicate the Veteran reported a history of allergic rhinitis and was assessed with chronic asthma and sleep apnea.  

The Veteran was afforded a VA examination in April 2011.  See April 2011 VA respiratory (Obstructive, Restrictive, and Interstitial) Examination.  An April 2011 chest X-ray confirmed the Veteran had "mild to moderate obstructive airway disease with significant reversibility after inhaled bronchodilators."  See April 2011 VA Respiratory (Obstructive, Restrictive, and Interstitial) Examination.  The examiner diagnosed the Veteran with asthma and opined that the Veteran's asthma was not caused by or as a result of exposure as a Boatswain Mate.  The examiner stated that the medical literature does not support a link between asthma and asbestos exposure.  The examiner also noted that the "Veteran does not have evidence of asbestosis.  There were no dry crackles on exam.  There were no pleural plaques on chest x-ray.  The PFT is indicative of his asthma and asthma is not related to asbestos exposure."  

The Veteran underwent a second VA examination in December 2015.  See December 2015, VA respiratory Conditions Examination, Disability Benefits Questionnaire (DBQ).  The examiner diagnosed the Veteran with asthma and COPD.  

The Veteran was afforded another VA examination in April 2017.  See April 2017, VA respiratory Conditions Examination, DBQ.  The examiner noted that the Veteran had a "history of allergic rhinitis and asthma as noted by Dr. Hatahet in 1992."  The examiner attributed the Veteran's asthma to "reactions to common environmental allergens." He also stated that the Veteran's "symptoms were not related to any exposures in service" because there was no evidence and the record.  Finally, the examiner noted that "lead is not a cause of asthma."  The examiner also noted that "[t]he development of COPD years later is consistent with long-standing asthma."  

B. Analysis

COPD

The Veteran contends that he is entitled to service connection for COPD due to exposure to smoke, gas, lead paint, paint thinner, and asbestos.  

1) Current Disability

In the present case, the Board finds that the first element of service connection has been met.  The Veteran's COPD was confirmed by an April 2011 Chest X-ray which noted "moderate obstructive airway disease."  See April 2011 VA Respiratory (Obstructive, Restrictive, and Interstitial) Examination.  

2) In-Service Occurrence

With regard to the second element of service connection, the Board notes that the Veteran's service treatment records reflect that the Veteran's lungs and chest were clinically normal in his June 1961 enlistment examination and in his November 1964 examination for release to inactive duty.  

The Veteran attributes his respiratory conditions to his active service.  The Veteran reported that that during active service he was aboard on sea duty and "was put on fire party, damage control, and assigned as a Boatswain Mate" and worked in the "paint locker, mixing lead paint, and cleaning with lead paint."  See Veteran's Statement received on September 14, 2012.  The Veteran also reported that as part of the fire party he was required to enter a room filled with smoke or gas that was "so dense you cannot see, then ask to remove your respirator and find your way out."  In his substantive appeal, the Veteran stated that he was not provided any protective gear and there was "no ventilation, no gloves, no aprons, no proper footwear, or eye protections."  See VA Form 9.  He also alleged that while on active duty, that he was exposed to asbestos due to sleeping "under asbestosis wrapped pipes for years, plus insulating pipes aboard a ship." Giving the Veteran the benefit-of-the-doubt, the Board finds the Veteran has met the in-service requirement.  

3) Nexus

Turning to the question of whether there is a nexus, or link, between the Veteran's COPD and service, the Board finds that the third element of service connection has not been met for the reasons discussed below.

The Veteran was afforded a VA examination in April 2011.  See April 2011 VA respiratory (Obstructive, Restrictive, and Interstitial) Examination report.  The examiner diagnosed the Veteran with asthma and opined that the Veteran's respiratory disorder was not caused by or as a result of exposure as a Boatswain Mate.  

Pursuant to the October 2015 Board remand, the Veteran underwent a second VA examination in December 2015.  See December 2015, VA respiratory Conditions Examination, Disability Benefits Questionnaire (DBQ).  The examiner diagnosed the Veteran with asthma and COPD.  In finding that the Veteran's COPD were less likely than not related to his active service, the examiner noted that the Veteran's service treatment records (STRs) did not contain any treatment for asthma or other respiratory conditions.  The examiner also noted that the Veteran's COPD was not asbestosis because "asbestosis is a chronic interstitial lung disease, in contrary asthma/COPD is obstructive lung disease with two different etiology as well as pathophysiology."  The examiner explained that there was not enough medical literature to determine whether exposure to asbestosis, lead paint, and paint thinner could cause COPD.  

The Board finds that the VA examiners' opinions are entitled to great probative weight because they are based on a thorough review of the record, an in person examinations of the Veteran, and supported by citations to the facts of the Veteran's case and pertinent medical principles.  

In November 2017, the Veteran's representative submitted a statement from Dr. S.P.  See Third Party Correspondence submitted on November 10, 2017.  Dr. S.P. stated that the Veteran had "pulmonary disease with some restriction and chronic dyspnea that is [sic] found to be military related."  

The Veteran's representative also submitted a statement from K.B., NP.  See Third Party Correspondence submitted on November 10, 2017.  Ms. K.B. noted that she has treated the Veteran for several years for "respiratory difficulty due to chemical exposure from lead paint asbestos and other undisclosed materials."  Ms. K.P. also opined that the Veteran's respiratory conditions were due to his active duty service.  The Board gives less probative weight to the private medical opinions because they are conclusory and provide no rationale for their opinions.  See Miller v. West, 11 Vet. App. 18, 22 (2007) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.")  

The Board has also considered the Veteran's lay statements in support of the claim.  In multiple written statements, the Veteran has stated that his asthma/COPD and other respiratory disorders were related to his service because he was exposed to paint, paint thinner, smoke, gases, and asbestos.  The Veteran has also stated that he experienced respiratory problems since 1966.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case - determining the cause of asthma - this issue falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011);  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (2007) (laypersons are competent to diagnose simple conditions).  Determining the cause of asthma/COPD requires medical knowledge and training that, as a layperson, the Veteran has not shown to possess.  Thus, his statements asserting the cause of his diagnosed asthma are not competent for this purpose.  

In sum, the evidence of record fails to establish the Veteran's asthma/COPD is related to his active service.  As the preponderance of the evidence is against the claim of entitlement to service connection for asthma and COPD, the benefit-of-the-doubt does not apply, and the claim is denied.  38 U.S.C. 5107(b).  

Obstructive Sleep Apnea (OSA)

The Veteran contends he is entitled to service connection for OSA due to his exposure to smoke, gas, lead paint, paint thinner, and asbestos.  

1)  Current Disability

The Veteran was diagnosed with OSA in 2005 which was confirmed by a sleep study.  See Private Treatment Record, Bluefield Pulmonary Consultants received on March 7, 2011.  

2)  In-Service Occurrence

The Veteran's OSA does not meet the second element.  The VA examiner in December 2015 noted that the Veteran's STRs did not contain evidence of "sleep issue including diagnosis of sleep apnea and treatment."  The examiner also noted that the Veteran had several risk factors for sleep apnea including "moderate obesity..., short and thick neck with excessive tissue in the throat and neck area with neck size of 21 inches and he is male."  

The VA examiner in April 2017 stated that "no event or exposure in military causes sleep apnea" and found obesity was the major risk factor for the Veteran's sleep apnea.  The examiner noted that the Veteran did not have any complaints related to OSA during service.  There is no evidence in the record that the Veteran was diagnosed with sleep apnea during service.  Therefore, the Veteran does not meet the criteria for service connection for OSA because there is no probative evidence of an event, injury, or disease in service.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Therefore, the Veteran's claim of entitlement to service connection for OSA is denied, where there is no connection between his current disability and service.

Asbestosis

The Veteran also contends that he is entitled to service connection due to exposure to asbestos during active service.  

1)  Current Disability

Although the Veteran contends that he was exposed to asbestos during service and that he experienced respiratory problems as a result, there is no competent evidence that the Veteran has a current diagnosis of asbestosis.  Asbestosis is defined as "a form of pneumoconiosis caused by the inhaling of asbestos fibers, marked by interstitial fibrosis of the lung varying in extent from minor involvement of the basal areas to extensive scarring" and "is associated with pleural mesothelioma and bronchogenic carcinoma."  See Dorland's Illustrated Medical Dictionary, 162 (32nd ed. 2012).  The VA examiner in 2011 noted that "the Veteran does not evidence of asbestosis" based on the fact that "[t]here were no pleural plaques on chest x-ray."

The VA examiner in December 2015 noted that the Veteran had multiple chest x-rays which found "no pleural plaque or calcification, which is the hallmark for asbestosis or asbestos exposure."  The examiner in April 2017 also stated that the "Veteran does not have asbestosis." The examiner also noted that the "Veteran's PFT's and imaging are not consistent with asbestosis."  The Board notes that the VA examiner in April 2017 noted that asbestos exposure is not conceded, which was in error.  See April 2013 Decision Review Officer Conference Report (noting asbestos exposure was conceded).  This error does not prejudice the Veteran because the Veteran did not have asbestosis.  

As there is no competent evidence that would establish the current disability element with regard to a syphilis claim, entitlement to service connection for asbestosis cannot be granted on any basis.  Boyer v. West, 210 F.3d 1351, 1353; Brammer v Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim for service connection "[i]n the absence of proof of a present disability"). 

In sum, for the reasons stated above, the preponderance of the evidence is against the claim for the asbestosis, and there is no doubt to be resolved. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for asbestosis is denied.


ORDER


Entitlement to service connection for COPD, due to exposure to smoke, gas, lead paint, paint thinner, and asbestos, is denied.

Entitlement to service connection for OSA, due to exposure to smoke, gas, lead paint, paint thinner, and asbestos, is denied.

Entitlement to service connection for asbestosis, due to exposure to smoke, gas, lead paint, paint thinner, and asbestos, is denied.


REMAND

Although further delay is regrettable, the Board finds that as it pertains to the Veteran's asthma, a remand is warranted for an addendum opinion as the April 2017 VA examination opinion requires additional information.  See 38 C.F.R. § 4.2.

The Veteran was afforded a VA examination in April 2017 pursuant to the September 2016 BVA remand.  See April 2017, VA respiratory Conditions Examination, DBQ.  Notably, the VA examiner opined that the Veteran's asthma was not related to his active service.  However, the examiner also reported that the Veteran had a "history of childhood allergic rhinitis and asthma as noted by Dr. Hatahet in 1992."  The examiner stated that the Veteran "had a childhood condition that became more symptomatic later in life and that with later testing is now known to be reactions to common environmental allergens."  Id.  Essentially, the examiner is raising the issue of whether the Veteran's asthma was preexisting as there is no evidence that asthma was noted on his entrance examination.  Given such, clarification is warranted of this medical opinion.  Therefore, this case is remanded so that an adequate addendum opinion can be obtained regarding the nature of the Veteran's asthma.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)(finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2017 VA examiner for an addendum opinon to identify the nature and etiology of the Veteran's respiratory disorders to include childhood allergic rhinitis and asthma.  

For each identified respiratory disorder, the examiner should provide an opinion as to the following questions: 

(a) The examiner should determine whether there is CLEAR AND UNMISTAKABLE EVIDENCE that the Veteran's respiratory disorder EXISTED PRIOR TO SERVICE.

If the respiratory disorder clearly and unmistakably existed prior to service, then a determination should be made as to whether the disorder was aggravated in service.  The examiner should state:

Whether there is CLEAR AND UNMISTAKABLE EVIDENCE THAT THE PRE-EXISTING RESPIRATORY DISABILITY WAS NOT AGGRAVATED during service.

	If there is an increase, the examiner should state:

Whether the increase WAS CLEARLY AND UNMISTAKABLY due to the natural progression of the disorder.

2. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional examinations or opinions if necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


